Little, J.
A railroad company is not liable for an injury simply because, at the time it was occasioned, the train causing the same was being operated in a manner forbidden by law. To make the company liable, the failure to properly conduct the train must have operated as a cause of the injury. Western & Atlantic R. R. Co. v. Main, 64 Ga. 649. Accordingly, when, in the trial of an action to recover damages for killing a cow, proof is made that the train was passing through a town at a speed of twenty miles an hour or more, and that such speed was not checked in approaching a crossing, and it did not appear that there was any ordinance or by-law of the town regulating the speed of passing railroad-trains, the presumption of negligence which arose by showing that a cow was struck and killed by the locomotive was rebutted when it was conclusively shown that the injury did not occur on a crossing or public road, hut at a point some forty or fifty yards beyond the same, and that the animal suddenly came on the track at a point so nearly in front of the locomotive that, nothwithstanding all possible efforts, the progress of the train could hot he arrested before the animal was struck. The failure to check the speed, not being the cause of the injury, did not render the company liable. Prather v. Richmond & Danville R. R. Co., 80 Ga. 437; Ivy v. East Tenn., Va. & Ga. Ry. Co., 88 Ga. 71; Georgia Southern & Florida R. R. Co. v. Williams, 93 Ga. 253; Georgia Railroad & Banking Co. v. Burke, Id. 319; Atlanta & Charlotte Air-Line Ry. Co. v. Gravitt, Id. 369; Martin v. Georgia Railroad & Banking Co., 95 Ga. 361.

Judgment reversed.


All the Justices concurring.